I115th CONGRESS1st SessionH. R. 169IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Huffman (for himself, Ms. DelBene, Mr. DeFazio, Mr. Panetta, Mr. Ted Lieu of California, Ms. Lee, Mr. Swalwell of California, Ms. Matsui, Mr. Kilmer, Mr. Lowenthal, Mr. Thompson of California, Ms. Speier, Mr. Peters, Mr. Garamendi, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to permanently prohibit the conduct of offshore drilling on the outer Continental Shelf off the coast of California, Oregon, and Washington. 
1.Short titleThis Act may be cited as the West Coast Ocean Protection Act of 2017. 2.Prohibition of oil and gas leasing on the outer Continental Shelf off the coast of California, Oregon, and WashingtonSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following: 
 
(q)Prohibition of Oil and Gas Leasing in Certain Areas of the Outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease for the exploration, development, or production of oil or natural gas in any area of the outer Continental Shelf off the coast of the State of California, Oregon, or Washington.. 